DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
In response to a telephonic discussion with Michael Bondi, this action replaces the Non Final Office Action mailed on 20 August 2021 and would restart the time period for response.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a solids removal subsystem” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4-5, 8-9, and 12-13 are objected to because of the following informalities:  each recites a new step in the method as “the step…” applicant in each case should recite “a step…” as this is a new step being claimed in each of claims 4-5, 8-9 and 12-13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a height sufficient to allow production of the water vapour and the solids-dominant residual material as the tailings materials pass downwardly through the vacuum tower" (emphasis added) in claim 20 is a relative term which renders the claim indefinite.  The term "a height sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide a way for one having ordinary skill in the art to determine what is “a height sufficient” as claimed as there is not an example nor a definition of what is meant by this term, see for example [0064] of applicant’s specification which does not provide any indication of height ranges that are “sufficient” as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-8, 11, 13-17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) / 35 U.S.C. 102(a)(2) as being anticipated by Van Der Merwe et al (US 2018/0051213).
With regard to claim 1, Van Der Merwe teaches a method for at least partially drying tailings materials from a mining operation (see title, abstract), the tailings materials comprising water and solids (see [0207, 0208]), the method comprising the steps of generating droplets of the tailings materials (via spray system 20, distributor 21; see Figs 7a-c, [0223-0230]), introducing the droplets into a partial vacuum environment (flash vessel 14, 16; Fig 1, [0209]), an allowing at least some of the water in the droplets to evaporate to produce a water vapor and a solids-dominant residual material (see figs 1, 7a-c, 16).
With regard to claims 2-3, Van Der Merwe teaches generating droplets by spraying in atomizers (via spray system 20, 21, Figs 7a-c, [0223-0230]).
With regard to claim 4, Van Der Merwe teaches extracting the water vapor and allowing it to condense into liquid water (e.g.  [0209], fig. 1 and 16, via overhead condensers as described in [0227]).
With regard to claim 5, Van Der Merwe teaches extracting the solids-dominant residual material from the partial vacuum environment (see Fig 1 and [0048, 0209]).
With regard to claim 6, Van Der Merwe teaches introducing at least one chemical additive to the tailings material before the step of generating the droplets (see Fig 1, [0207, 0208], claim 1).
With regard to claim 7, Van Der Merwe teaches flocculants having been added to the tailings materials (see [0004]).
With regard to claim 8, Van Der Merwe teaches heating the tailings materials before the step of generating the droplets (see [0223]).

With regard to claim 13, Van Der Merwe teaches transporting the liquid water for re-use in the mining operation (see [0210]).
With regard to claim 14, Van Der Merwe teaches system for at least partially drying tailings materials from a mining operation (see title, abstract), the tailings materials comprising water and solids, the system comprising a tailings material source (see [0002-0004], fig. 1, 7a-c, 16), and a vacuum chamber 14,16, 204 206 comprising an inlet (from feed line) for receiving the tailings materials from the tailings materials source and configured to allow at least some of the water in the tailings materials to evaporate to produce a water vapor and a solids-dominant residual material (see [0209]), the vacuum chamber further comprising a vapor outlet 22, 30, 208 for allowing the water vapor to leave the vacuum chamber, and the vacuum chamber further comprising a solids outlet 24,32 for allowing the solids-dominant residual material to leave the vacuum chamber (see [0209], fig. 1, 7a-c, 16, claims).
With regard to claim 15, Van Der Merwe teaches the system comprising condensers for the vapors ([0227]).
With regard to claim 16, Van Der Merwe teaches a chemical additive source and chemical additive input line (see fig. 16, [0002-0004]).
With regard to claim 17, Van Der Merwe teaches controlling the temperature of the tailings materials (see [0227]).
With regard to claim 19, Van Der Merwe teaches a nozzle configured to atomize the tailings materials to generate droplets (distributor 21, see Figs 1, 7a-c, [0223, 0230]).
With regard to claim 20, in Van Der Merwe the vacuum tower must inherently be of a height sufficient to allow the production of the water vapor and the solids dominant residual material as the separation is successfully performed in Van Der Merwe(as in Fig. 7a-c, 16).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Merwe et al (US 2018/0051213) as applied above and further in combination with Lim (US 2014/0069590).
With regard to claim 9, Van Der Merwe teaches all limitations as set forth above, however is silent to further comprising the step of heating the partial vacuum environment.
Lim teaches a method for vacuum evaporation of tailings for dewatering (see title, abstract), Lim teaches wherein the vacuum chambers 20 are vacuum evacuated by vacuum pump 42, and direct heating elements 26 are applied to vacuum chamber 20 to assist in evaporation (see Figs 1-2, [0017-0022]).

With regard to claim 10, Van Der Merwe teaches all limitations as set forth above, however is silent to the process further comprising transporting the tailings materials from a storage pond prior to generating the droplets.
Lim teaches a method for vacuum evaporation of tailings for dewatering (see title, abstract), Lim teaches wherein in oilsand and mineral mining operations large quantities of tailings are generated, and that these liquid wastes are generally stored in tailings ponds [0003], and the process can be used to dewater tailings via vacuum evaporation from the tailings ponds [0009].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of Van Der Merwe from a direct treatment of the tailings to receiving the tailings from tailings ponds as it was known in the art that tailings were stored in ponds to allow some settling and then later treatment of the water to allow operational flexibility between when the tailings are generated and when the tailings are treated as suggested by Lim.
Claim 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Merwe et al (US 2018/0051213) as applied above and further in combination with Bayliss et al (US 2014/0069590).
With regard to claim 12, Van Der Merwe teaches all limitations as set forth above, however does not teach the method comprising allowing the solids dominant residual material to impact a surface to release additional water.
Bayliss teaches a spraying system for drying solids (see title, abstract). Bayliss teaches that it is known in spray atomization system that particles that do not dry impact the walls of the vessel and therefore will be necessarily further dried (see C1:L34-36).
Therefore one of ordinary skill in the art before the effective filing date of the invention knew that some sprayed particles necessarily impact the wall which influences further drying as taught by 
With regard to claim 22, Van Der Merwe teaches all limitations as set forth above, however does not teach the solids removal subsystem comprises an open-close gate or a screw conveyor for transporting the solids-dominant residual material away from the vacuum chamber.
Bayliss teaches a spraying system for drying solids (see title, abstract). Bayliss teaches that it is known to remove solids from a conical bottom of the evaporation chamber via a screw conveyor 32 (see Fig 2 and 55-63).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spray atomization system of Van Der Merwe with the teachings of Bayliss to include a screw conveyor for removing solids to provide a more robust method of removing solids and sludges collected at the bottom of the vacuum evaporation chamber.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Merwe et al (US 2018/0051213) as applied above and further in combination with Beetz et al (US 2019/0232305).
With regard to claim 18, Van Der Merwe teaches all limitations as set forth above, however does not teach the system further comprising a gas injector to inject gas into the tailings materials before the tailings materials enter the inlet of the vacuum chamber.
Beetz teaches a spray drying system (see title, abstract); Beetz teaches wherein a gas (via line 70) is mixed with a liquid to be spray dried (via line 40) in 26, before entering chamber 18, to assist in atomization and drying of the composition to be spray dried (see Fig 1 and [0166-0170]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spray atomization system of Van Der Merwe with the teachings of Beetz to include gas injector to the liquid to be vacuum dried in the system of Van Der Merwe to assist with the atomization and spraying as suggested by Beetz.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Der Merwe (US 2014/0048408) is related to the citations above. Yeggy et al (US 8,062,512) teaches a bitumen separation process. Painter et al (US 2019/0337825) teaches a tailings treatment process. Helleur (US 4,079,585) teaches a spray evaporation system. Duesel et al (US 2010/0176042) teaches wastewater concentration
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772